                                                                                   DISTRICT OF OREGON
                                                                                        FILED
                                                                                      October 18, 2018
                                                                                 Clerk, U.S. Bankruptcy Court



  Below is an Order of the Court.




                                                                     _____________________________
                                                                            TRISH M. BROWN
                                                                          U.S. Bankruptcy Judge



                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF OREGON

 In re                                                   Case No. 18-33183-tmb11

 Colonia Oaks Mobile Home Park, LLC                      ORDER SETTING DEADLINES TO
                                                         (i) FILE DISCLOSURE
 Debtor.                                                 STATEMENT AND PLAN OF
                                                         REORGANIZATION, (ii) FILE
                                                         AMENDED SCHEDULES, (iii) FILE
                                                         APPLICATION TO EMPLOY
                                                         PROPERTY MANAGER, AND
                                                         (iv) FILE TAX RETURNS



         Following a hearing on October 17, 2018, the Court, having reviewed the file and
considered the representations of the parties; now, therefore,
         IT IS HEREBY ORDERED that:
         1.      The deadline for the debtor to file a Disclosure Statement and Plan of
Reorganization is January 10, 2019;
         2.      The debtor shall file with the Court:
              a. All appropriate amendments to its bankruptcy documents, including schedules by
                 October 26, 2018; and

Page 1 - ORDER SETTING DEADLINES TO (i) FILE DISCLOSURE STATEMENT
AND PLAN OF REORGANIZATION, (ii) FILE AMENDED SCHEDULES, (iii) FILE
APPLICATION TO EMPLOY PROPERTY MANAGER, AND (iv) FILE TAX RETURNS



                       Case 18-33183-tmb11          Doc 53      Filed 10/18/18
             b. An application to employ a property manager by October 24, 2018; and
       3.       The debtor shall file all required tax returns for tax year 2017 with the appropriate
government agencies by November 30, 2018.
                                                 ###


I hereby certify that I have complied with the requirements of LBR 9021-1(a)(2)(B).


Presented by:

GREGORY M. GARVIN
Acting United States Trustee for Region 18


 /s/ Carla Gowen McClurg
Carla Gowen McClurg, OSB# 165144
Trial Attorney
U.S. Department of Justice
Office of the United States Trustee
620 SW Main Street, Suite 213
Portland, OR 97205
Telephone: (503) 326-7659
carla.mcclurg@usdoj.gov
Copies to:

Colonial Oaks Mobile Home Park, LLC
PO Box 389
Clackamas, OR 97015




Page 2 - ORDER SETTING DEADLINES TO (i) FILE DISCLOSURE STATEMENT
AND PLAN OF REORGANIZATION, (ii) FILE AMENDED SCHEDULES, (iii) FILE
APPLICATION TO EMPLOY PROPERTY MANAGER, AND (iv) FILE TAX RETURNS



                      Case 18-33183-tmb11          Doc 53     Filed 10/18/18
